UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4086


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

VICTOR HUGO VASQUES-GARCIA, a/k/a Victor         Hugh    Vazquez-
Garcia, a/k/a Santiago Otoniel-Lopez,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       N. Carlton
Tilley, Jr., District Judge. (1:06-cr-00190-NCT)


Submitted:    April 24, 2009                  Decided:    May 6, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, Asheville, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor     Vasques-Garcia      pleaded      guilty       to    illegal

reentry    after     deportation     following      a     conviction      for    an

aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006), and was sentenced to fifty-seven months of imprisonment.

Finding no error, we affirm.

            Vasques-Garcia        argues   that     his     counsel       rendered

ineffective assistance for failing to move for a sentence below

the   advisory     guidelines     range.   However,       this    claim    is   not

cognizable    on   direct   appeal    because     counsel’s      ineffectiveness

does not conclusively appear on the face of the record.                          See

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

We    therefore    affirm   the    judgment.       We     dispense    with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                       2